DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of claims
Claims 20, 23-25, 27-33 as amended on 3/18/2021 re pending and under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 23-25, 33 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300).
The cited reference by Svensson teaches (see entire document including abstract) a method for cooling water droplets without freezing at temperature ranges that are considerably below a nominal water freezing temperature such as temperatures between 240K (- 33.15°C) and 268K (-5.15°C); wherein under dry condition (no water vapor added) freezing was observed to occur below 249K (- 24.15°C) while freezing threshold with water vapor added was at higher temperatures of about 267 K (-6.15°C)

Step of placing the liquid water (water droplets) inside a temperature controlled chamber  (see page 4295, col. 2, section “experimental”) with the liquid water droplets being in contact with a gas phase also located in the chamber, the gas phase (air) partially composed of the water substance in a gaseous state (such as evaporated water or added water vapor). The cited document explicitly acknowledges water evaporation at relatively higher temperatures (page 4296, col. 1, par. 2, line 5); the cited document also explicitly acknowledges addition of water vapor from humidifier); and
Step of reducing the temperature of the liquid, of the gas phase or a combination thereof by using the temperature controlled chamber in order to cause the liquid to be cooled below a nominal freezing point of the substance (water) to 268K (-5.15°C) and to 240K (- 33.15°C), while simultaneously controlling the concentration of the at least one substance (water) present in the gas phase to prevent the substance (water) in the liquid water droplets from freezing. The cited document explicitly teaches the use of dry conditions when no water vapor was added and the use of intermediate and/or humid conditions when humid air or water vapor was added from humidifier (abstract and figure 1).  The cited document explicitly acknowledges control of relative humidity in combination with lowering/reducing temperature in the chamber as intended to control freezing and/or to prevent freezing. 

As applied to claim 24, the cited reference by Svensson explicitly teaches dependency between relative humidity and lowest temperatures possible without freezing the liquid water droplets (abstract). 
As applied to claims 25 and 33 (renumbered claim 33), in the method of the cited reference by Svensson the temperature below the nominal freezing point of the liquid water below 0°C and as low as -33.15°C; and, thus, the temperature range in the cited method overlaps the claimed range. With regard to relative humidity the cited reference explicitly teaches that under dry condition (when no water vapor added) freezing was observed to occur at temperatures lower than the freezing temperature in humid air atmosphere when humid air or water vapor was added (see abstract, for example). Thus, at dry and low temperature condition, when water vapor is not added and freezing occurs at lower temperatures, the relative humidity was controlled at near zero and/or at least below 50% within the broadest meaning of the claims since in view of definitions of specification relative humidity relates to added vapor phase in addition to previous water vapor equilibrium (page 3, par. 1). 
As applied to claims 30 and 32 (renumbered claim 32), the cited reference does not describes the use of vacuum or pressured chamber; and thus, the cited method appears to be practiced at atmospheric pressure within the broadest reasonable meaning of the claims.
Thus, the cited reference by Svensson is considered to anticipate the claimed method.    

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-25, 27-33 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300), US 6,096,361 (Yamane et al) and Zinzi, Franco (“Refrigerator’s air circulation and humidity”, Ezine Articles, published on line January 28, 2010, pages 1-2 retrieved from https://ezinearticles.com on 5/15/2019).
The cited reference by Svensson teaches (see entire document including abstract) a method for cooling water droplets or water-containing materials without freezing at temperature ranges that are considerably below a nominal water freezing temperature such as temperatures between 240K (- 33.15°C) and 268K (-5.15°C). The cited reference by Svensson explicitly teaches that under dry condition (in the absence of humid air or water vapor added) freezing was observed to occur at temperatures lower than in the presence of humid air. 
The cited reference is silent about cooling without freezing water-containing biological materials including food, beverages, vegetables, fruits, organs, meat and fish. 

US 6,096,361 (Yamane et al)  teaches a method of preserving perishable food in a non-frozen state at temperatures below freezing point of water and/or of food by a controlled slow cooling; for example: see abstract and table at col. 6-7. The temperature ranges for controlled freezing point (CFP) are below 0°C and as low as - 20°C for vegetables, fruits, fish, milk, meat (see table) which is with the low temperature ranges as encompassed by the claimed method. The cited US 6,096,361 (Yamane et al) teaches that gradual cooling allows to avoid food damage caused by ice crystals (col. 9, lines 1-2).
Although the cited US 6,096,361 (Yamane et al) is silent about controlling relative humidity and/or about values of RH in the freezing chamber,  the cited reference by Svensson teaches that under dry condition (in the absence of humid air or water vapor added) freezing occurs at temperatures lower than in the presence of humid air. It is well known that commercial refrigerators with freezer temperatures are commonly maintain RH at below 50% or at 30-35% as evidenced by Zinzi.
Thus, one of skill in the art would have recognize and would have been motivated to control relative humidity of super cooled and non-frozen food in the method of US 6,096,361 (Yamane et al) in order to avoid freezing, and thus, damaging effect of ice crystals (frozen water droplets) on food freshness. 
	Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
.

                                              Response to Arguments
Applicant's arguments filed on 3/18/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300) Applicants argue that the cited reference fails to teach every elements of the first independent claims 20, 23 and 31.
In particular as applied to claim 20, Applicants argue that Svensson fails to disclose a controlling humidity to prevent substance present in a liquid from freezing (response page 6). This is not persuasive because the cited refence explicitly recognizes effect of relative humidity on freezing temperature and correlation between freezing temperature and humidity. For example: Svensson states (see page 4295, section “introduction” at last 4 lines): “Experiments have been performed in the temperature range from 240 to 268 K, and the effects of temperature and relative humidity on the efficiency of contact freezing were investigated”. The cited Svensson also teaches (see abstract): “Under relatively dry conditions ((meaning low humidity) when no water vapor was added) freezing was observed to occur below 249 K, while a freezing threshold of 267K was observed when water vapor was added to the air in the 
In particular as applied to claim 20, Applicants appears to argue that Svensson describes freezing of water droplets colliding with solid particles and, thus, there is no teaching in Svensson of “a substance present in the water droplets”. This argument is not found persuasive because claim 20 is generic about what is “a substance” in a liquid and in “gas phase”. Claim is interpreted that substance is water or water molecules present in liquid and in gas phases. In view of as-filed specification, a substance in a liquid is water or water droplets (see example on specification pages 7-8 and figure 2; see page 4, par. 3, lines 1-2). The cited Svensson clearly describes freezing of water or water droplets under control of both temperature and humidity. 
In particular as applied to claims 23 and 31, Applicants also argue that Svensson fails to disclose a controlling humidity or measuring humidity to prevent freezing (response pages 6-9). This argument is not persuasive because the claimed method does not required step of measuring humidity.  This argument is not persuasive because the cited refence explicitly recognizes effect of relative humidity on freezing temperature and correlation between freezing temperature and humidity as explained above; for example: see abstract of Svensson. 
As applied to claims 23 and 31, Applicants also appear to argue that Svensson fails to describe claimed structural elements such as “liquid water” and/or “material comprising liquid water” that are subjected to cooling without freezing. This argument is not found persuasive because claimed “liquid water” and “material comprising liquid water” are the same as water droplets in the disclosure of Svensson within the 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 6,096,361 (Yamane et al) and Zinzi Applicants argue that the cited references are unrelated to the claimed method and/or cannot be combined together for being diametrically opposite one another (response page 10). 
Applicants appear to argue that the teaching of the cited references cannot be combined because Svensson is directed to inducing/controlling of freezing of water droplets but Yamane is directed to preservation of food. However, the claimed “material comprising water” of pending claims 27-29 is food; and Applicants admit that Yamane foods are solutions of various component in water.  
Applicants appear to argue that freezing point depression (or super-cooling without freezing) of food in Yamane method is not dependent on relative humidity. But the cited Yamane method is practiced in a commercial refrigeration apparatus and common commercial refrigeration apparatus has (or used under) relative humidity of below 50% as evidenced by Zinzi.
Thus, the cited references are in the same field of endeavor (such as avoiding freezing of water or of water-containing material below nominal freezing point) and seek to solve the same problems as the instant application and claims (such as super-cooling without freezing under control of low humidity of water or water-containing material including food), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
No claims are allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
May 30, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653